Exhibit 10.12

EXECUTION COPY

March 9, 2006

U.S. Bank National Association

Corporate Trust Services-SFS

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Re:

The National Collegiate Student Loan Trust 2006-1 Back-up Administration
Agreement

Ladies and Gentlemen:

In connection with the issuance by The National Collegiate Student Loan Trust
2006-1 (the “Trust”) of student loan asset backed notes on March 9, 2006
pursuant to the Indenture dated as of March 1, 2006 (the “Indenture”) between
the Trust and U.S. Bank National Association (“U.S. Bank”), this letter serves
as the Back-up Administration Agreement (the “Back-up Agreement”) and amends and
supplements the Administration Agreement dated as of March 9, 2006 (the
“Administration Agreement”) among the Trust; Wilmington Trust Company; U.S.
Bank; The National Collegiate Funding, LLC; and First Marblehead Data Services,
Inc. (“FMDS”), as set forth below.

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Administration Agreement. In the event of the
resignation or removal of FMDS as Administrator pursuant to Section 8 of the
Administration Agreement, U.S. Bank shall assume the duties required to be
performed by FMDS as Administrator under the Administration Agreement; provided
that U.S. Bank shall not under any circumstances be responsible for any
representations and warranties or for any payment, guarantee and indemnity
obligations of FMDS as the Administrator, in each case, under the Administration
Agreement, any other Trust Related Agreements or for any liability incurred by
FMDS as the Administrator prior to the date of the assumption by U.S. Bank of
the obligations of the Administrator under the Administration Agreement.
Notwithstanding the foregoing, with the consent of the Owner Trustee, U.S. Bank,
if it is unwilling or unable to so act, may designate a successor Administrator
to be appointed pursuant to the provisions of Section 8 of the Administration
Agreement, subject to the satisfaction of the conditions set forth in Section
8(e) and (f). As compensation for the

 


--------------------------------------------------------------------------------



performance of U.S. Bank’s obligations under this Back-up Agreement, U.S. Bank
shall be entitled to (i) $10,000 payable by the Trust on the date of execution
of this Back-up Agreement and (ii) a monthly fee of $1,000 payable by the Trust
on each Distribution Date pursuant to section 8.02(d)(1) of the Indenture until
such time as U.S. Bank begins performing FMDS’ duties as Administrator under the
Administration Agreement. In the event that FMDS resigns or is removed as
Administrator and U.S. Bank begins performing FMDS’ duties as Administrator
under the Administration Agreement, U.S. Bank shall be compensated as the
Administrator in accordance with the Administration Agreement.

U.S. Bank will be subject to all of the terms and conditions of the
Administration Agreement in so far as such terms and conditions apply to U.S.
Bank’s duties as set forth above. In the performance or non-performance of its
duties contemplated by this Back-up Agreement, U.S. Bank shall be subject to the
same standard of care as the Administrator under the Administration Agreement
and shall be entitled to the same rights, privileges, protections, immunities
and benefits given to the Administrator under the Administration Agreement. In
no event will U.S. Bank be responsible for the obligations of the Administrator
or be responsible for any actions, omissions or malfeasance of the Administrator
under the Administration Agreement, and the Trust Related Agreements prior to
the assumption by U.S. Bank of the obligations of the Administrator under the
Administration Agreement.

In order to facilitate the performance of U.S. Bank’s duties under this Back-up
Agreement, FMDS will make all files, systems and employees available to U.S.
Bank. Without limiting the generality of the foregoing, FMDS agrees to cooperate
with U.S. Bank (or its designee) to facilitate the orderly transfer of its
duties under the Administration Agreement, including without limitation,
notifying the Servicers, the Custodians, their collection agents and other
appropriate parties of the transfer of the administrator function and providing
(or causing the Servicers to provide) U.S. Bank with all documents and records
in electronic or other form reasonably requested by U.S. Bank to enable U.S.
Bank or its designee to assume the Administrator’s functions under the
Administration Agreement and the Trust Related Agreements (including without
limitation such information relating to Defaulted Student Loans) and shall
transfer (and cause any collection agent to transfer) to the Indenture Trustee
for deposit into the TERI Pledge Fund for the benefit of the Trust all monies
received by it with respect to the Defaulted Student Loans. Subject to the
foregoing, U.S. Bank will be required to begin performing its duties under this
Back-up Agreement within 30 days of receiving notice of FMDS’ resignation or
removal as Administrator under the Administration Agreement (or, if later, the
effective date of the resignation or removal). Out of pocket expenses incurred
by U.S. Bank in connection with the transition of services hereunder shall be
borne by FMDS. To the extent that such expenses are not paid by FMDS, such
expenses shall be paid by the Trust pursuant to the Indenture.

The provisions of Section 17 of the Administration Agreement are incorporated
herein by reference and shall apply to this Back-up Agreement as they apply to
the Administration Agreement.

 


--------------------------------------------------------------------------------



 

Please evidence your agreement with the terms set forth herein by signing this
letter below.

Sincerely,

THE NATIONAL COLLEGIATE STUDENT LOAN

TRUST 2006-1

 

By:

WILMINGTON TRUST COMPANY,

not in its individual capacity but

solely as Owner Trustee

By: /s/Michele C. Harra

 

Name: Michele C. Harra

 

 

Title:

Financial Services Officer

FIRST MARBLEHEAD DATA SERVICES, INC.

By: /s/Rosalyn Bonaventure

Name: Rosalyn Bonaventure

 

Title:

President

THE NATIONAL COLLEGIATE FUNDING LLC

By: GATE Holdings, Inc., Member

By:       /s/Donald R. Peck

Name: Donald R. Peck

 

Title:

Treasurer

 

 


--------------------------------------------------------------------------------



 

ACCEPTED AND AGREED:

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as

Owner Trustee

By: /s/Michele C. Harra

 

Name: Michele C. Harra

 

 

Title:

Financial Services Officer

U.S. BANK NATIONAL ASSOCIATION

By: /s/Vaneta I. Bernard

Name: Vaneta I. Bernard

 

Title:

Vice President

 

 

 

 

 


--------------------------------------------------------------------------------

